TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 13, 2021



                                     NO. 03-21-00326-CV


                                  R. P. and M. J., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the decree of termination signed by the trial court on June 24, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree of termination. Therefore, the Court affirms the trial

court’s decree of termination. Because appellants are indigent and unable to pay costs, no

adjudication of costs is made.